Case 1:20-cv-21429-KMM Document 1 Entered on FLSD Docket 04/02/2020 Page 1 of 20




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                         CASE NO.1:20-cv-21429
   KAREN SNYDER,
   AND TODD SNYDER,

           Plaintiffs,
   v.

   ROYAL CARIBBEAN CRUISES, LTD.,
   A LIBERIAN CORPORATION,

           Defendant.

                                                 /

           COMPLAINT FOR DAMAGES AND DEMAND FOR TRIAL BY JURY

           Plaintiffs, KAREN SNYDER and TODD SNYDER (“Plaintiffs”), by and through

   undersigned counsel, hereby sues Defendant, ROYAL CARIBBEAN CRUISES, LTD. (“RCCL”),

   a foreign corporation, and alleges:

                                     PARTIES AND JURISDICTION

           1.    This is an action seeking damages in excess of $75,000.00, exclusive of interest,

   costs and attorney’s fees.

           2.    Plaintiffs are entitled to a jury trial pursuant to Leslie v. Carnival Corp., 22 So. 3d

   561,562 (Fla. 3d DCA 2008).

           3.    Plaintiffs are sui juris and are residents and citizens of the state of Florida.

           4.    Plaintiffs were lawful passengers aboard the cruise ship, the RCCL Freedom of the

   Seas, owned and operated by Defendant, RCCL.


           5.    RCCL is a Liberian company with its principal place of business and base of

   operations located in Miami, Florida.


                                                Page 1 of 20
Case 1:20-cv-21429-KMM Document 1 Entered on FLSD Docket 04/02/2020 Page 2 of 20



           6.   This Court has diversity subject matter jurisdiction pursuant to 28 U.S.C. § 1332 as

   this is a civil action in which the matter in controversy exceeds the sum or value of $75,000,

   exclusive of interest and costs, and is between citizens of different States and/or citizens of a

   State and citizens or subjects of a foreign state.

          7.    This Court also has Admiralty subject matter jurisdiction pursuant to 28 U.S.C. §

   1333 as this case involves maritime torts. The type of incident and injuries suffered by Plaintiffs

   had the potential to impact maritime commerce as shore side excursions are a part of the cruise

   experience and sold by cruise lines aboard their cruise ships.

           8.   This action is being filed in this Court pursuant to the terms and conditions in the

   Passenger Contract Ticket issued by Defendant, RCCL.

           9.    This Court has personal jurisdiction over RCCL because:

           a.      RCCL’s principal place of business is located within Miami-Dade County,

                   Florida;

           b.      RCCL conducts substantial business within the State of Florida, including but

                   not limited to operating cruises from Miami, Tampa, Cape Canaveral, Ft.

                   Lauderdale, and Jacksonville, markets cruise vacations to Floridians, contracts

                   with several Florida companies to provision its cruises ship while in Florida

                   ports, and employs several thousand Floridians to work at its Miami

                   headquarters; and/or

           c.      RCCL operated, conducted, engaged in or carried on a business venture in this

                   state and/or county; and/or

           d.      RCCL had an office or agency in this state and/or county; and/or

           e.      RCCL engaged in substantial activity within this state; and/or




                                               Page 2 of 20
Case 1:20-cv-21429-KMM Document 1 Entered on FLSD Docket 04/02/2020 Page 3 of 20



           f.      RCCL committed one or more of the acts stated in Florida Statutes, Sections

                   48.081, 48.181 or 48.193; and/or

           g.      At all times material thereto, RCCL owned, operated, managed, maintained

                   and/or controlled the vessel, the RCCL Freedom of the Seas.

           10.   All conditions precedent for filing and maintaining this action have been fulfilled,

   have been waived, or do not apply.

                                         GENERAL ALLEGATIONS

           11.   Defendant, RCCL, entered into an agreement with Adrenaline Tours, in which it

   agreed to market and sell the subject excursion, the Curacao “Speedboat Adventure and

   Snorkel” to its passengers and Adrenaline Tours, agreed to operate the subject excursion.

           12.   Defendant, RCCL, markets the subject excursion through its website, app, print

   material, onboard announcements, and onboard television programming.

           13.   Cruise passengers cannot purchase excursions, including the “Speedboat

   Adventure and Snorkel” excursion unless they have a reservation number from Defendant,

   RCCL, and are confirmed for their cruise. While aboard the ship, cruise passengers have three

   ways to book excursions: 1) visit the Excursion Desk; 2) fill out the order form in the guest’s

   stateroom; and 3) use the interactive TV system available on most ships.

           14.   As the top reasons to book RCCL’s excursions, Defendant, RCCL, states its guests

   are guaranteed priority departure in port, are provided flexible cancellation policies, are

   guaranteed return to ship and most importantly, the excursions are planned by insured partners

   who are supposed to adhere to the highest safety standards in the industry.

           15.   Plaintiffs booked a cruise aboard the RCCL Freedom of the Seas with Defendant,

   RCCL.


                                             Page 3 of 20
Case 1:20-cv-21429-KMM Document 1 Entered on FLSD Docket 04/02/2020 Page 4 of 20



          16.   After booking Plaintiffs’ cruise, Defendant, RCCL, offered Plaintiffs different

   excursions to purchase. One of those excursions was the subject excursion, the “Speedboat

   Adventure and Snorkel.”

          17.   The fee for the excursion was charged to the Plaintiffs and collected from the

   Plaintiffs exclusively by Defendant, RCCL.

          18.   Based upon the advertising and the fact that she was purchasing it through

   Defendant, RCCL, Plaintiffs believed that the excursion was operated by Defendant, RCCL.

   Moreover, Plaintiffs trusted that being a RCCL excursion, it would adhere to the highest safety

   standards in the industry.

         19.    To all outward appearances, Defendant, RCCL, was the operator of the excursion,

  and any representations contained in any of the fine print of its literature never expressly advised

  Plaintiffs that it was not operating the excursion or advised Plaintiffs of the identity of the

  excursion operator to allow her to inquire about the operator’s safety measures and standards.

         20.    Plaintiffs would not have participated in the subject excursion had they known the

  excursion was not operated by Defendant, RCCL.

         21.    Prior to their excursion, Plaintiffs informed RCCL that Plaintiff, KAREN

  SNYDER, was suffering from a pre-existing back injury.

         22.    At the excursion desk, after Plaintiff informed Defendant’s agents of her pre-

  existing back injury, an agent of RCCL at the desk recommended the “Speedboat Adventure and

  Snorkel” excursion to Plaintiffs, and described it as a two-person boat that one of them would

  drive, and that they would be guided by a tour guide.




                                             Page 4 of 20
Case 1:20-cv-21429-KMM Document 1 Entered on FLSD Docket 04/02/2020 Page 5 of 20



         23.    As a result of Defendant’s agents’ representations, Plaintiffs purchased the subject

  excursion.

         24.    The excursion pamphlet did not indicate that the “Speedboat Adventure and

  Snorkel” excursion would include high risk situations, and instead described the beautiful blue

  waters and snorkeling sites.

         25.    Plaintiffs were not warned in any other manner about the risk-creating and

  dangerous conditions of the subject excursion they would later encounter, and if such a warning

  had been given, Plaintiff would not have participated in the subject excursion.

         26.    Plaintiffs did not have access to the internet description of the excursion.

         27.    On or about, August 28, 2019, the RCCL Freedom of the Seas called on Curaçao.

         28.    Plaintiffs departed the ship for the RCCL sponsored excursion, the “Speedboat

  Adventure and Snorkel.”

         29.    At the excursion location, Plaintiff listened attentively to the safety briefing and

  followed all directions carefully.

         30.    At no time during the safety briefing were tour participants warned about the

  dangers posed by the rough water conditions. If such a warning had been given, Plaintiffs would

  not have participated in the subject excursion.

         31.    At no time during the safety briefing were tour participants asked and/or screened

  for pre-existing medical conditions/injuries to ensure it was safe for them to participate in the

  subject shore excursion. If the participants had been screened and/or asked about pre-existing

  medical conditions/injuries, the subject incident could have been avoided.




                                             Page 5 of 20
Case 1:20-cv-21429-KMM Document 1 Entered on FLSD Docket 04/02/2020 Page 6 of 20



         32.    When Plaintiffs went to board a boat for the subject excursion, they were directed

  to board a group boat, and when Plaintiffs protested that they had been informed that they would

  have their own boat, they were told it was not possible for them to have their own boat.

         33.    After boarding the group boat, the driver of the subject boat, who was an

  employee, agent, or servant, of Adrenaline Tours, drove the boat unreasonably fast through

  waters that were unreasonably rough, and that had waves dangerously high despite Plaintiffs

  pleas to this driver to slow down and/or to operate the boat more safely.

         34.    As a result, after the subject boat hit a large wave, Plaintiffs were thrown up in the

  air and violently fell back into their seats, causing them to suffer severe injuries and/or

  aggravations as a result.

         35.    Following the incident, Plaintiff went to the medical center aboard Defendant’s

  ship, the RCCL Freedom of the Seas, where Plaintiff was seen by the ship’s medical staff,

  including its physician, who utilized an unreasonably poor quality x-ray machine and/or images,

  and who failed to diagnose Plaintiff’s injuries.

         36.    Defendant, RCCL, caused Plaintiff’s incidents for reasons that include, but are not

  limited to, failing to cancel the subject excursion despite knowing or having reason to know of

  the risk-creating and dangerous conditions of the waters on the date of Plaintiff’s incident, as

  Defendant had cancelled other excursions scheduled for the same date due to such conditions.

         37.    Defendant, RCCL, manifested an apparent agency relationship with Adrenaline

  Tours, by marketing the excursion on its website and app using the RCCL logo; selling the

  excursion from its website and app and a desk aboard the ship; and recommending RCCL’s

  excursions over others not sold through RCCL.




                                              Page 6 of 20
Case 1:20-cv-21429-KMM Document 1 Entered on FLSD Docket 04/02/2020 Page 7 of 20



          38.     At all times material hereto, Defendant, RCCL, did not identify a third-party

  operator as the owner and operator of the shore excursion.

          39.     Defendant, RCCL, obtains payment for the excursions online and onboard the

  cruise through the guests’ account.

          40.     At all times material hereto, Defendant, RCCL, participated in the income and

  losses generated by the operation of the subject excursion.

          41.     Defendant, RCCL, exercises or exercised control over the subject excursion in its

  requirements for its operation, insurance, and safety.

          42.     Defendant, RCCL, has or had control over the arrangement, marketing and sales of

  the subject excursion.

          43.     Adrenaline Tours, is or was an agent of RCCL, partners with RCCL and/or is a

  joint venturer with RCCL. Any representations of RCCL to the contrary do not control the legal

  status of the parties. Even if the excursion operator was an independent contractor, RCCL is not

  relieved of its duty to verify that its representations made in its literature and elsewhere about its

  excursion operators are true, that is, that the insured partners adhere to the highest safety

  standards in the industry.

          44.     All conditions precedent for filing and maintaining this action have been fulfilled,

  performed, waived, or do not apply.

                                        COUNT I
                           NEGLIGENCE AGAINST DEFENDANT, RCCL

          45.     Plaintiffs re-allege all allegations pled in paragraphs 1 through 44 above as if alleged

  fully herein.




                                               Page 7 of 20
Case 1:20-cv-21429-KMM Document 1 Entered on FLSD Docket 04/02/2020 Page 8 of 20



          46.    Defendant, RCCL, and/or its agents, servants, joint venturers, and/or employees

  owed Plaintiffs a duty to warn of dangers of which the carrier knew or reasonably should have

  known. This duty extends beyond the port to places where the passengers are invited to, or may

  reasonably be expected to, visit.

          47.    Defendant, RCCL advertised, marketed and sold the subject excursion to Plaintiffs

  and thus should have expected Plaintiffs to visit it and participate in it.

          48.    The dangerous and/or risk-creating conditions of the subject excursion include, but

  are not limited to:

                A. The use of poorly trained tour guides and excursion employees, agents, or
                   servants;

                B. The inadequate supervision of passengers such as Plaintiffs, and boat driver(s),
                   participating in the excursion;

                C. The inadequate supervision of passengers so as to prevent passengers suffering
                   from previous injuries from being exposed to unnecessary risks such as those
                   encountered during the excursion;

                D. The inadequate supervision of boat drivers so as to prevent inexperienced
                   and/or otherwise incompetent boat drivers from participating in the excursion;

                E. The failure to equip its boats with adequate safety features, including, but not
                   limited to, safety features such as adequate objects passengers could grab onto,
                   adequate seating its passengers could use, and/or other adequate methods to
                   help stabilize its passengers during ship movement, and adequate safety
                   features that could reasonably sense and/or otherwise reasonably mitigate or
                   avoid the danger of rough waters, high waves, Hurricane Dorian, and/or other
                   dangers;

                F. The shore excursion employees, agents, or servants were not properly trained or
                   experienced;

                G. There was no adequate warning given to passengers such as Plaintiffs of the
                   dangers posed by inexperienced and/or otherwise incompetent boat drivers
                   participating in the subject excursion;




                                               Page 8 of 20
Case 1:20-cv-21429-KMM Document 1 Entered on FLSD Docket 04/02/2020 Page 9 of 20



            H. The shore excursion employees were inattentive to the health and conditions of
               the passengers and to the danger and conditions of the subject boat, rough
               waters, high waves, Hurricane Dorian, and/or other dangers;

            I.   The driver of the subject boat, who was an employee, agent, or servant, of
                 Adrenaline Tours, drove the boat unreasonably fast through waters that were
                 unreasonably rough, and that had waves dangerously high, and when Hurricane
                 Dorian was nearby, despite Plaintiffs telling this driver to slow down and/or to
                 operate the boat more safely.

            J. The shore excursion had prior incidents and/or reports of safety issues; and/or

            K. Failure to monitor the excursion;

            L. Failing to inspect the property/premises to identify and remedy the dangerous
               and/or risk-creating condition;

            M. Failing to inspect the subject boat prior to use by its passengers;

            N. Failing to train crew members, excursion employees/agents, and/or other
               workers in the proper procedures for identifying any risk-creating condition
               regarding the subject boat, rough waters, high waves, Hurricane Dorian, and/or
               other dangers;

            O. Failing to investigate the safety practices of the tour operator;

            P. Failing to supervise the operations and safety procedures of the tour operator;

            Q. Failing to remedy the dangerous and/or risk-creating condition within a
               reasonable amount of time which allowed the known hazard to persist and
               exposed passengers to unreasonable danger;

            R. RCCL had a non-delegable duty to ensure passengers embarked and
               disembarked the vessel under reasonably safe circumstances;

            S. The subject excursion workers were not adequately trained or competent to
               handle emergency situations such as Plaintiffs’ incident;

            T. The subject excursion operators did not have adequate first aid and/or other
               medical supplies to treat persons injured on the subject excursion; and/or

            U. The subject excursion operators did not adequately assist and/or supervise
               passengers such as Plaintiffs while riding on the subject boat;

            V. Failing to provide Plaintiffs the boat that RCCL had originally told Plaintiffs
               they would be able to use during the subject excursion; and/or



                                          Page 9 of 20
Case 1:20-cv-21429-KMM Document 1 Entered on FLSD Docket 04/02/2020 Page 10 of 20




                  W. The excursion employees, agents, or servants were not properly trained or
                     experienced.

            49.   The dangerous conditions of the subject excursion were not open and obvious to

   Plaintiffs.

            50.   Defendant, RCCL:

                  A. Had actual knowledge of the dangerous and/or risk-creating conditions in regards to

                     the subject excursion:

                       a) Upon information and belief, Defendant, RCCL, visited and participated in
                          the subject excursion as part of its approval process for selecting the
                          subject excursion to be offered to its passengers and thus knew or should
                          have known of the dangerous, risk-creating, and/or defective conditions of
                          the subject excursion;

                       b) Received guest feedback of the tour in comment forms from previous
                          participants/patrons/others within five years prior to Plaintiffs’s incident
                          about the dangerous, risk-creating, and/or defective conditions of the
                          subject                           excursion;                             see
                          https://www.tripadvisor.com/AttractionProductReview-g147277-
                          d11482938-Curacao_Speedboat_Beach_and_Snorkel_Adventure-
                          Curacao.html#REVIEWS;

                       c) Received complaints from previous passengers within five years prior to
                          Plaintiffs’ incident about the dangerous, risk-creating, and/or defective
                          conditions         of       the      subject         excursion;       see
                          https://www.tripadvisor.com/AttractionProductReview-g147277-
                          d11482938-Curacao_Speedboat_Beach_and_Snorkel_Adventure-
                          Curacao.html#REVIEWS;

                       d) Was told by its passenger(s) that they suffered injuries during the subject
                          excursion as a result of Adrenaline Tours’ negligent operation of same, i.e.
                          as a result of the dangerous, risk-creating, and/or defective conditions of
                          the subject excursion;

                       e) Hurricane Dorian was near where the excursion was taking place, and
                          RCCL and Adrenaline Tours knew or should have known this;

                       f) Plaintiffs advised that Ms. Karen Snyder was suffering from a pre-existing
                          back injury, and thus RCCL either knew that the excursion was not suitable for
                          someone in Plaintiffs’ condition to attend and should have warned or advised


                                              Page 10 of 20
Case 1:20-cv-21429-KMM Document 1 Entered on FLSD Docket 04/02/2020 Page 11 of 20



                         them against attending it, or knew that it should have taken precautions to
                         mitigate the risk of danger to them such as, for example, arranging to have
                         Plaintiffs driven by more attentive boat drivers, arranging for Plaintiffs to drive
                         a boat themselves, arranged for Plaintiffs to have had access to more suitable
                         boats, and/or recommended more suitable excursions;

                     g) When Plaintiffs noticed the waters were becoming rough, Plaintiffs told
                        the boat driver to slow down and/or to operate the boat more safely, but
                        the boat driver failed to do so;

                     h) RCCL had canceled other excursions scheduled for the same date due to
                        rough conditions such as those Plaintiffs encountered.

                B. Had constructive knowledge of the unreasonably dangerous and/or risk-creating

                    conditions as they:

                       a) Existed for a sufficient length of time so that RCCL should have known of
                          them by the exercise of ordinary care when visiting the site to ensure it is safe
                          for its passengers;

                       b) Previous incident(s) such as Plaintiff’s occurred, and or complaint(s) about
                          the dangerous, risk-creating, and/or defective conditions of the subject
                          excursion, which are outlined in Paragraph 45 of this complaint, were
                          made, so as to impute notice upon RCCL;

                       c) Created the dangerous and/or risk-creating conditions;

                       d) Caused Plaintiff’s injuries through an affirmative act(s), rather than solely
                          through premises liability, for which notice is not required.


        51.      Defendant, RCCL, breached its duty to warn Plaintiffs and was negligent by:

              A. Failing to provide adequate warnings of the dangerous, risk-creating, and/or defective
                 conditions of the subject excursion;

              B. Failing to warn the Plaintiffs and other cruise ship passengers that Defendant, RCCL,
                 does not inspect and/or maintain the subject excursion;

              C. Failing to advise the Plaintiffs and other cruise ship passengers that Defendant, RCCL,
                 does not verify that the subject excursion was reasonably safe and/or inspected;

              D. Failure to reasonably monitor the excursion;




                                              Page 11 of 20
Case 1:20-cv-21429-KMM Document 1 Entered on FLSD Docket 04/02/2020 Page 12 of 20



                 E. Failing to reasonably inspect the property/premises to identify and remedy the
                    dangerous and/or risk-creating condition;

                 F. Failing to investigate the safety practices of the tour operator; and/or

                 G. Failing to supervise the operations and safety procedures of the tour operator.


           52.      As a direct and proximate result of the breach of the duty alleged above, Plaintiffs

   suffered bodily injury, pain and suffering, disability, disfigurement, mental anguish, loss of capacity

   for the enjoyment of life, expense of hospitalization, surgery, medical care and treatment and loss

   of earnings and loss of the ability to earn money. These losses are either permanent or continuing.

                    WHEREFORE, Plaintiffs, KAREN SNYDER and TODD SNYDER, demand

   judgment against Defendant, RCCL, for damages suffered as a result of the alleged incident

   and injury including pain and suffering, disability, physical impairment, disfigurement, mental

   anguish, inconvenience, loss of capacity for the enjoyment of life, hospitalization, medical

   treatment and lost earnings experienced in the past and to be experienced in the future together

   with all taxable court costs, pre-judgment and post-judgment interest.

                                        COUNT II
                          NEGLIGENT SELECTION AND RETENTION OF
                         TOUR OPERATOR AGAINST DEFENDANT, RCCL

           53.      Plaintiffs re-allege all allegations pled in paragraphs 1 through 33 above as if alleged

   fully herein.

           54.      Defendant, RCCL, had the duty to exercise reasonable care to employ a competent

   and careful tour operator to perform the subject excursion;

           55.      Defendant, RCCL, breached its duty by:

                   A. Failing to reasonably inquire into the credentials and qualifications of Adrenaline
                      Tours;



                                                 Page 12 of 20
Case 1:20-cv-21429-KMM Document 1 Entered on FLSD Docket 04/02/2020 Page 13 of 20



                B. Failing to periodically request Adrenaline Tours to provide RCCL safety inspection
                   reports of the policies and procedures as to the dangerous, risk-creating, and/or defective
                   conditions of the subject excursion, and its excursion tours generally;

                C. Selecting a tour operator that failed to adequately supervise passengers and boat
                   drivers;

                D. Selecting a tour operator that failed to comply with RCCL’s policies and
                   procedures as to the dangerous, risk-creating, and/or defective conditions of the subject
                   excursion;

                E. Failing to institute safety inspection procedures to make sure that the dangerous
                   and/or risk-creating conditions on the subject excursion were discovered and
                   made safe;

                F. Selecting a tour operator that failed to operate the subject excursion in a
                   reasonably safe manner;

                G. Selecting a tour operator that was inattentive of passengers’ (including
                   Plaintiffs’) safety;

                H. Selecting a tour operator that created and/or failed to adequately remedy the
                   dangerous, risk-creating, and/or defective conditions of the subject excursion;

                I.   Selecting a tour operator that inadequately trained or hired competent workers that
                     could adequately handle emergency situations such as Plaintiffs’s incident;

                J.   Selecting a tour operator that had inadequate first aid and/or other medical
                     supplies to treat persons injured on the subject excursion; and/or

                K. Selecting a tour operator that responded in an inadequate time to address and/or
                   treat persons injured on the subject excursion.

          56.    Defendant, RCCL, knew or reasonably should have known that the tour operator,

   Adrenaline Tours, was incompetent or unfit to conduct the subject excursion, as:

                A. The inadequate supervision of passengers such as Plaintiffs, and boat drivers,

                     riding the boats;

                B. Adrenaline Tours hired, failed to adequately train, failed to adequately supervise,

                     and/or failed to terminate the employment of its inexperienced and/or otherwise

                     incompetent boat drivers;


                                               Page 13 of 20
Case 1:20-cv-21429-KMM Document 1 Entered on FLSD Docket 04/02/2020 Page 14 of 20



                 C. The Adrenaline Tours employees, agents, or servants were not properly trained or

                     experienced in properly identifying, addressing, and/or otherwise dealing with the

                     risks and dangers associated with rough waters, high waves, hurricanes, and/or

                     other dangers;

                 D. The Adrenaline Tours employees, agents, or servants were not properly trained or

                     experienced in properly operating the boats used for the subject excursion;

                 E. The Adrenaline Tours employees, agents, or servants were not properly trained or

                     experienced in instructing and warning tour participants regarding the risks and

                     dangers associated with rough waters, high waves, hurricanes, and/or other

                     dangers;

                 F. The shore excursion employees were inattentive as passengers rode in the

                     boats;

                 G. The excursion operator had prior incidents, complaints, and/or other reports

                     (through either third parties or through its own inspections/investigations of the

                     subject excursion) of the dangerous, risk-creating, and/or defective conditions of the

                     subject excursion; and/or

                 H. Defendant, RCCL, failed to monitor the subject excursion.

           57.   The dangerous conditions posed by the inexperienced and/or otherwise

   incompetent tour operator and its employees, agents, or servants were not open and obvious to

   Plaintiff.

           58.   As a direct and proximate result of the breach of the duty alleged above, Plaintiffs

   suffered bodily injury, pain and suffering, disability, disfigurement, mental anguish, loss of capacity




                                                 Page 14 of 20
Case 1:20-cv-21429-KMM Document 1 Entered on FLSD Docket 04/02/2020 Page 15 of 20



   for the enjoyment of life, expense of hospitalization, surgery, medical care and treatment and loss

   of earnings and loss of the ability to earn money. These losses are either permanent or continuing.

                    WHEREFORE, Plaintiffs, KAREN SNYDER and TODD SNYDER, demand

   judgment against Defendant, RCCL, for damages suffered as a result of the alleged incident and

   injury including pain and suffering, disability, physical impairment, disfigurement, mental

   anguish, inconvenience, loss of capacity for the enjoyment of life, hospitalization, medical care

   and treatment and lost earnings experienced in the past and to be experienced in the future

   together with all taxable court costs, pre-judgment and post-judgment interest.

                                       COUNT III
                            CLAIM FOR APPARENT AGENCY OR
                   AGENCY BY ESTOPPEL CLAIM AGAINST DEFENDANT, RCCL

           59.      Plaintiffs re-allege all allegations pled in paragraphs 1 through 41 above as if alleged

   fully herein.

           60.      At all times material thereto, Defendant, RCCL, made manifestations that caused

   Plaintiffs to believe that Adrenaline Tours, had authority to act for the benefit of RCCL. These

   manifestations included:

           A.       Defendant, RCCL, advertised a series of internet, brochure, and other media about
                    the availability of the subject excursion;

           B.       Defendant, RCCL, allowed its name to be utilized in connection with the
                    advertising of Adrenaline Tours;

           C.       Defendant, RCCL, made all arrangements for the subject excursion without
                    effectively disclosing to Plaintiffs that the subject excursion was being run by
                    another entity (and/or entities);

           D.       Defendant, RCCL, represented on its website, app, and excursion brochure that
                    excursions are planned by partners;




                                                 Page 15 of 20
Case 1:20-cv-21429-KMM Document 1 Entered on FLSD Docket 04/02/2020 Page 16 of 20



          E.      Defendant, RCCL, marketed the subject excursion using its company logo on its
                  website, app, and/or in its brochures and/or its ship without effectively disclosing
                  to Plaintiffs that said excursion was being run by another entity (and/or entities);

          F.      Defendant, RCCL, maintained an excursion desk on its ship whereby it offered,
                  sold, provided information to, and answered questions of passengers about the
                  subject excursion without effectively disclosing to Plaintiffs that said excursion
                  was being run by another entity (and/or entities);

          G.      Until the point that Plaintiffs actually participated in the subject excursion, the
                  Plaintiffs’ exclusive contacts concerning the subject excursion was with
                  Defendant, RCCL;

          H.      Defendant, RCCL, recommended to Plaintiffs to not engage in excursions, tours,
                  activities that are not sold through RCCL as RCCL has no familiarity with other
                  tours or their operations;

          I.      Defendant, RCCL, assured Plaintiffs that its insured partners adhered to the highest
                  safety standards in the industry;

          J.      The fee for the excursion was charged to the Plaintiffs, and collected from the
                  Plaintiffs, exclusively by Defendant, RCCL;

          K.      Plaintiffs receipts for the purchase of the subject excursion were issued
                  exclusively by Defendant, RCCL; and/or

          L.      Defendant, RCCL, integrated excursions into the cruise vacation experience.

          61.    Plaintiffs reasonably relied on the above, to their detriment, so as to believe that

   Adrenaline Tours’s personnel were the employee(s) and/or agent(s) of RCCL in choosing the

   subject excursion.

          62.    It was reasonable to believe that Adrenaline Tours’ personnel were RCCL’s

   employee(s) and/or agent(s) because the Plaintiffs booked, paid for, and made all necessary

   arrangements for the subject excursion through Defendant, RCCL. Defendant, RCCL’s, actions

   caused Plaintiffs to believe that Adrenaline Tours, had authority to act on Defendant, RCCL’s

   behalf. At no time did Adrenaline Tours or RCCL, represent to Plaintiffs in particular or the other




                                             Page 16 of 20
Case 1:20-cv-21429-KMM Document 1 Entered on FLSD Docket 04/02/2020 Page 17 of 20



   cruise ship’s passengers in a meaningful way that Adrenaline Tours personnel were not agents or

   employees of Defendant, RCCL.

           63.     reasonable reliance was detrimental because she would not have booked, paid for,

   and/or participated in the subject excursion or incurred any injuries had Plaintiffs known the

   subject excursion was not operated by Defendant, RCCL.

            64.    Therefore, Defendant, RCCL, is liable for the negligence of Adrenaline Tours,

    which was a direct and proximate cause of the Plaintiffs’ injuries.

            65.    As a result of Defendants’ negligence, Plaintiffs suffered bodily injury(ies) and

    possibly aggravation of pre-existing conditions, pain and suffering, disability, disfigurement,

    mental anguish, loss of capacity for the enjoyment of life, expense of hospitalization, surgery

    medical care and treatment and loss of earnings. These losses are either permanent or continuing.

                   WHEREFORE, Plaintiffs, KAREN SNYDER and TODD SNYDER, demand

    judgment against Defendant, RCCL, for damages suffered as a result of the alleged incident and

    injury including pain and suffering, disability, physical impairment, disfigurement, mental

    anguish, inconvenience, loss of capacity for the enjoyment of life, hospitalization, medical care

    and treatment and lost earnings experienced in the past and to be experienced in the future

    together with all taxable court costs, pre-judgment and post-judgment interest.

                                        COUNT IV
                           CLAIM FOR JOINT VENTURE BETWEEN
                         DEFENDANTS, RCCL AND ADRENALINE TOURS

           66.     Plaintiffs re-allege all allegations pled in paragraphs 1 through 41 above as if alleged

   fully herein.

           67.     At all times material thereto, RCCL and Adrenaline Tours, were engaged in a joint

   venture to provide excursions to passengers aboard RCCL’s ship(s).


                                                Page 17 of 20
Case 1:20-cv-21429-KMM Document 1 Entered on FLSD Docket 04/02/2020 Page 18 of 20



          68.    At all times material thereto, RCCL and Adrenaline Tours entered into an agreement

   where RCCL would sell the subject excursion to its passengers and Adrenaline Tours would

   operate said excursion.

          69.    As part of the joint venture, Defendant, RCCL, arranged for, sponsored,

   recommended, marketed, operated, sold, and/or collected money for the subject excursion and

   the money was then shared between RCCL and Adrenaline Tours. As its part of the joint venture,

   Adrenaline Tours, provided labor and/or operated the subject excursion.

          70.    Defendant, RCCL, on behalf of the joint venture, charged a fee to passengers who

   utilized the excursion(s). The fee was split between RCCL and Adrenaline Tours.

          71.    At all times material thereto, RCCL and Adrenaline Tours had joint and/or shared

   control over each aspect of the joint venture.

          72.    Adrenaline Tours had control over the day-to-day working of the excursion(s).

          73.    Defendant, RCCL, exercises control over the subject excursion by way of its

   requirements for its operation, insurance, and safety.

          74.    Defendant, RCCL, had control over the arrangements, marketing, and sales of the

   excursion.

          75.    At all times material thereto, RCCL and Adrenaline Tours shared a common

   purpose: to operate the subject excursion for a profit.

          76.    At all times material thereto, RCCL and Adrenaline Tours had a propriety and/or

   ownership interest in the subject excursion. RCCL had an interest in arranging, sponsoring,

   recommending, advertising, operating, and selling the subject excursion as well as collecting




                                              Page 18 of 20
Case 1:20-cv-21429-KMM Document 1 Entered on FLSD Docket 04/02/2020 Page 19 of 20



   money for such an excursion, and Adrenaline Tours had a propriety interest in the time and labor

   expended in operating the subject excursion.

          77.    At all times material thereto, RCCL and Adrenaline Tours shared any losses

   sustained from the joint venture.

          78.    RCCL and Adrenaline Tours are jointly and severally responsible for each other’s

   negligence.

          79.    At all times material thereto, RCCL and Adrenaline Tours:

                 A. Had an intention to create a joint venture;

                 B. Had a joint propriety interest in the subject manner of the venture;

                 C. Had mutual control and/or joint control over the subject matter of the venture
                    with respect to the provisions of the excursions to passengers aboard the ship;

                 D. Had a right to share in the profits of the joint venture; and

                 E. Would share losses that may have been sustained.

          80.    As joint venturers, RCCL and Adrenaline Tours are liable for each other’s

   negligence. As a result, RCCL is liable for the negligent conduct of Adrenaline Tours.

          81.    As a result of the foregoing negligence, which was the direct and proximate cause of

   Plaintiffs’ injuries, Plaintiffs suffered bodily injury and possibly aggravation of pre-existing

   conditions, pain and suffering, disability, disfigurement, mental anguish, loss of capacity for the

   enjoyment of life, expense of hospitalization, surgery medical care and treatment and loss of

   earnings. These losses are either permanent or continuing.

                 WHEREFORE, Plaintiffs, KAREN SNYDER and TODD SNYDER, demand

   judgment against Defendant, RCCL, for damages suffered as a result of the alleged incident and

   injury including pain and suffering, disability, physical impairment, disfigurement, mental



                                              Page 19 of 20
Case 1:20-cv-21429-KMM Document 1 Entered on FLSD Docket 04/02/2020 Page 20 of 20



   anguish, inconvenience, loss of capacity for the enjoyment of life, hospitalization, medical care

   and treatment and lost earnings experienced in the past and to be experienced in the future together

   with all taxable court costs, pre-judgment and post-judgment interest.



                                    DEMAND FOR JURY TRIAL

           Plaintiffs, KAREN SNYDER and TODD SNYDER, hereby demand trial by jury on all

   issues so triable of right.

   DATED this 2nd day of April, 2020
                                                          Respectfully submitted,

                                                          /s/ Matthias M. Hayashi
                                                          Spencer M. Aronfeld, Esq.
                                                          Florida Bar No.: 905161
                                                          aronfeld@Aronfeld.com
                                                          Abby Hernández Ivey, Esq.
                                                          Florida Bar No.: 1002774
                                                          aivey@aronfeld.com
                                                          Matthias M.Hayashi, Esq.
                                                          Florida Bar No.: 0115973
                                                          mhayashi@aronfeld.com
                                                          ARONFELD TRIAL LAWYERS
                                                          1 Alhambra Plaza | Penthouse
                                                          Coral Gables, Florida 33134
                                                          P:      (305) 441.0440
                                                          F:      (305) 441.0198
                                                          Attorneys for Plaintiffs




                                             Page 20 of 20
